UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1329


IVA ROBBINS; IVAN ROBBINS,

                Plaintiffs - Appellants,

          v.

ALEXANDRIA REDEVELOPMENT AND HOUSING AUTHORITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:15-cv-00839-AJT-TCB)


Submitted:   December 15, 2016             Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Iva Robbins, Ivan Robbins, Appellants Pro Se.     David Drake
Hudgins, Amanda Murray Schwartz, HUDGINS LAW FIRM, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Plaintiffs Iva and Ivan Robbins appeal the district court’s

orders     granting     the        Alexandria       Redevelopment         and     Housing

Authority     summary       judgment    on       Plaintiffs’      42   U.S.C.      § 1983

(2012) action, and denying Plaintiffs’ Fed. R. Civ. P. 59(e)

motion.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s orders.                        See

Robbins v. Alexandria Redevelopment & Hous. Auth., No. 1:15-cv-

00839-AJT-TCB       (E.D.    Va.    Feb.   26,     2016;   Mar.    18,     2016).      We

dispense     with    oral     argument       because       the    facts     and     legal

contentions    are    adequately       presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                             2